Case 18-12411-JDW     Doc 58   Filed 01/24/19 Entered 01/24/19 11:41:36        Desc Main
                               Document Page 1 of 5


_________________________________________________________________________________

                                              SO ORDERED,



                                              Judge Jason D. Woodard
                                              United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
           Case 18-12411-JDW                               Doc 58      Filed 01/24/19 Entered 01/24/19 11:41:36                     Desc Main
                                                                       Document Page 2 of 5
 Fill in this information to identify your case:
 Debtor 1               Christopher C Neal
                              Full Name (First, Middle, Last)
 United States Bankruptcy Court for the                          NORTHERN DISTRICT OF MISSISSIPPI                    Check if this is an amended plan, and
                                                                                                                     list below the sections of the plan that
 Case number:                 18-12411                                                                               have been changed.
 (If known)                                                                                                          3.2

Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                           12/17

 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority
                           debts must be provided for in this plan.
                           In the following notice to creditors, you must check each box that applies
To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.
                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case
                           (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation
                           is filed. See Bankruptcy Rule 3015.
                           The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.
                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in             Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,               Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                        Included                   Not Included

 Part 2:       Plan Payments and Length of Plan

2.1           Length of Plan.

The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2        Debtor(s) will make payments to the trustee as follows:
Debtor shall pay $4,492.50 ( monthly,               semi-monthly,      weekly, or    bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address:
                                          DIRECT PAY

2.3           Income tax returns/refunds.
              Check all that apply
                       Debtor(s) will retain any exempt income tax refunds received during the plan term.
                       Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                       return and will turn over to the trustee all non-exempt income tax refunds received during the plan term.
                       Debtor(s) will treat income refunds as follows:

2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:       Treatment of Secured Claims

3.1          Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.).
             Check all that apply.
              None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
      Insert additional claims as needed.

APPENDIX D                                                                      Chapter 13 Plan                                               Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 18-12411-JDW                               Doc 58    Filed 01/24/19 Entered 01/24/19 11:41:36                   Desc Main
                                                                     Document Page 3 of 5
 Debtor                Christopher C Neal                                                    Case number       18-12411

3.2          Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one..
                     None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
                     Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of
                     the amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described
                     below at the lesser of any value set forth below or any value set forth in the proof of claim. Any objection to valuation shall be
                     filed on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).
                     The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under
                     Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim
                     will be treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount
                     of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

 Name of creditor Estimated amount of                   Collateral                 Value of collateral Amount of secured claim Interest rate*
                      creditor's total claim #
 Caterpillar                                   2015 316 EL
 Financial                    $88,053.48       Caterpillar Excavator                   $66,500.00                  $66,500.00        6.00%
 Name of creditor Estimated amount of                   Collateral                 Value of collateral Amount of secured claim Interest rate*
                      creditor's total claim #
 American Honda                                2017 Honda Foreman
 Finance                        $8,253.59      500                                      $5,735.00                   $5,735.00        6.00%
 Name of Estimated amount of                                   Collateral                               Value of        Amount of Interest
 creditor     creditor's total claim #                                                                 collateral    secured claim     rate*
                                         2017 Haulass Lowboy, 1998 Case 850G
                                         Bulldozer, John Deere 650J LGP Dozer, 1999
                                         Sakai SV70 Compactor, 2011 Ford F3D, 1996
 OUB                   $115,581.44       Mack RD6, 1979 International F74                         $120,500.00       $115,581.44       6.00%
 Name of creditor Estimated amount of                   Collateral                 Value of collateral Amount of secured claim Interest rate*
                      creditor's total claim #
                                                                                                                                     7.20%
 MDOR                           13,465.15      Equity in all property                  $20,682.59                  $13,465.15      (see § 8.1)
 Name of creditor Estimated amount of                   Collateral                 Value of collateral Amount of secured claim Interest rate*
                      creditor's total claim #
 Tower Loan                                    6.5mm Creedmoore                                                       $225.00
 of Senatobia                   $2,313.48      Rifle                                      $225.00            (per AO Dkt. 35)        6.00%
 Name of creditor Estimated amount of                   Collateral                 Value of collateral Amount of secured claim Interest rate*
                      creditor's total claim #
 Tower Loan                                                                                                           $375.00
 of Senatobia                   $3,998.75      wood shed                                  $375.00            (per AO Dkt. 35)        6.00%
Insert additional claims as needed.
#For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:

         Name of creditor                           Collateral                         Amount per month              Beginning
 -NONE-                                                                                                    month
* Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District
 For vehicles identified in § 3.2: The current mileage is 1996 Mack RD6 & 1979 International both have over 500,000 miles

 3.3     Secured claims excluded from 11 U.S.C. § 506.
    Check one.
                 None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4      Motion to avoid lien pursuant to 11 U.S.C. § 522.
Check one.
                None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
                The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
                security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order
                confirming the plan unless the creditor files an objection on or before the objection deadline announced in Part 9 of the Notice of
                Chapter 13 Bankruptcy Case (Official Form 309I). Debtor(s) hereby move(s) the court to find the amount of the judicial lien or
                security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount, if any, of the
                judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f)

                                                                            Mississippi Chapter 13 Plan                                   Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
           Case 18-12411-JDW                               Doc 58    Filed 01/24/19 Entered 01/24/19 11:41:36                       Desc Main
                                                                     Document Page 4 of 5
 Debtor                Christopher C Neal                                                      Case number        18-12411

                   and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.
                                                                                                                     Lien identification (county,
                                                                             Lien        Secured
 Name of                                                                                                              court, judgment date, date
                              Property subject to lien                    amount to      amount      Type of lien
 creditor                                                                                                              of lien recording, county,
                                                                          be avoided remaining
                                                                                                                   court, book and page number)
 Tower        1 drill, wrench socket set, toolbox, camera,                                           NPMSI
 Loan        laptop,chop saw ($175 total value for all items)               $175.00         $0.00 (ucc filed) 6/21/2017
Insert additional claims as needed.

3.5       Surrender of collateral.
          Check one.
        None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
         The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
         confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
         terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.
         Name of Creditor                                                                     Collateral
 Regions Bank                             Certificate of Deposit: Regions Bank
                                           pushmower, 2 chainsaws, press washer, 223 rifle, chop saw, AR 15 rifle ($0, all items
 Tower Loan                                sold, pawned or junked)
 Ally Capital                              2015 Chevrolet Silverado VIN: 3GCUKREC2FG224068 (See § 8.1)
 Kubota Credit Corporation                 Kubota Lawn Mower SN: Z125SKH-54 14935 (See § 8.1)
Insert additional claims as needed.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.
                No look fee: 3,400.00
                 Total attorney fee charged:                             $3,400.00
                 Attorney fee previously paid:                           $1,000.00
                 Attorney fee to be paid in plan per confirmation order: $2,400.00
                Hourly fee: $      . (Subject to approval of Fee Application.)

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.
             Check one.
                      None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                      Internal Revenue Service            $5,677.77       (see § 8.1)                    .
                      Mississippi Dept. of Revenue        $7,996.16                                      .
                      Other                                                   $0.00                                        .

4.5          Domestic support obligations.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5:     Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                   0.00 % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.
               If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
               Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Other separately classified nonpriority unsecured claims (special claimants). Check one.
                     None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

                                                                            Mississippi Chapter 13 Plan                                       Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 18-12411-JDW                               Doc 58    Filed 01/24/19 Entered 01/24/19 11:41:36                 Desc Main
                                                                     Document Page 5 of 5
 Debtor                Christopher C Neal                                                          Case number   18-12411

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.
                      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Vesting of Property of the Estate

 7.1         Property of the estate will vest in the debtor(s) upon entry of discharge.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 1) The payment made to the IRS on its priority unsecured tax claim shall first be applied to the oldest priority tax portion of
 the claim prior to application to any interest on said claim.

 2) The co-debtor on the the claims filed by Ally Capital and Kubota Credit Corporation has the option to maintain the
 monthly payments owed on each of the two claims under the terms and conditions of the loans.

 3) Pursuant to 11 U.S.C. §511, the MDOR shall be paid the statutory rate of interest, which is 7.20%.

 Part 9:      Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.

 X     /s/ Christopher C Neal                                                 X
       Christopher C Neal                                                            Signature of Debtor 2
       Signature of Debtor 1
       Executed on      July 2, 2018                                                 Executed on
       250 Rader Creek Rd.
       Address                                                                Address
       Sarah MS 38665-0000
       City, State, and Zip Code                                              City, State, and Zip Code

       Telephone Number                                                       Telephone Number

 X     /s/ Robert Gambrell                                                    Date     July 2, 2018
       Robert Gambrell 4409
       Signature of Attorney for Debtor(s)
       101 Ricky D Britt Sr Blvd, Ste 3
       Oxford, MS 38655-4236
       Address, City, State, and Zip Code
       662-281-8800                                                           4409 MS
       Telephone Number                                                       MS Bar Number
       rg@ms-bankruptcy.com
       Email Address




                                                                            Mississippi Chapter 13 Plan                                 Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
